DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 recites “the end” which lacks antecedent basis.  Claim 5 is rejected based on its dependency.
Claim 12 recites “the vertical lip” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Watanabe (US 2005/0239023).
Re claim 1, Watanabe teaches:
a horizontal finite plane surface (bottom of the substrate of FIG. 1);
a vertical finite plane surface (3);
one or more sliding counters with both ends attached to the vertical plane (4 connects into the vertical surface per FIG. 1).
Though silent to the vertical plane being perpendicular and directly connected as the surface as it is at a non 90 degree angle or is silent to the cross section having surface 3 connect to the bottom surface directly without the forward facing section towards the bottom, the Examiner notes that merely adjusting the tilt of the viewing surface to 90 would have been well within the ordinary skill in the art such as for aesthetics, for ease of viewing/ presenting outwardly, for stacking/ storing, etc. without destroying the counting functionality (change in size/ shape)..  
Re claim 4, at 90 degrees a top surface is a second horizontal surface.
Claim(s) 1, 4, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stone (US 3526045).
Re claim 1, Stone teaches:
a horizontal finite plane surface (top of frame piece 112);
a vertical finite plane surface directly connected to the horizontal finite plane surface (vertical plane surface at recess 114);

Re claim 4, a second horizontal finite plane surface exists at the top of frame piece 112.  
Re claim 10, Stone teaches an extended J piece with horizontal, vertical and lip surfaces (FIG. 2 wherein the cross section as an angled section forms a lip.  The sliding counter is connected to the vertical section FIG. 1+).
Claim(s) 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kennelly (US 5725380).
Re claim 7, Kennelly teaches:
Two or more right angle brackets in parallel to each other with each bracket having a first side (parallel) and a second side (vertical) wherein intended uses limitations are not patentably distinguishing the prior art structure  (28 and 24 make up a bracket and there are 2 of such brackets per FIG. 1+);
And a sliding counter (abstract+ and FIG. 1+ teaches the abacus style sliding counter) where:
A first end of the sliding counter is connected to said second side of a first of the right-angle brackets and a second end of the sliding counter is connected to the second side of a second of the right-angle brackets (FIG. 1+).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone, as discussed above.  
Re claim 5, though silent to padding on the bottom, generally the use of padding under objects is an obvious expedient to protect from damage/ scratching.
Re claim 6, screws are taught at 126.  Though silent to vertical slots, the Examiner notes that using a vertical slot is an obvious expedient such as to provide more flexibility over a small hole for aligning purposes as is known in the art for such expected results (tolerances)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennelly, as discussed above, in view of Cycowicz et al. (US 3989298).
Re claim 8, the teachings of Kennelly have been discussed above but are silent to vertical slots for screws as recited.
Cycowicz et al. generally teaches the use of vertical slots (27a) for screws for supporting (vertical arm members), thus analogous to the vertical section of the claimed angle brackets.
Prior to the effective filing date it would have been obvious to combine the teachings for providing a slot thus giving more tolerances for screwing alignment.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennelly, as discussed above, in view of Stock (US 630128).



Stock teaches the use of feet on furniture to protect floors and walls as known in the art (FIG. 2+) wherein placing them on the brackets (vertical and horizontal) is an obvious expedient to protect the walls and floor.
Prior to the effective filing date it would have been obvious to combine the teachings to protect floors and walls.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennelly, as discussed above, in view of Brouard et al. (US 20080280102). 
Re claim 9, the teachings of Kennelly have been discussed above but are silent to the 4 feet.  The Examiner notes that the use of furniture pads such as transparent adhesive bumpers, felt pads, rubber pads, etc. are known in the art to be attached to furniture to protect walls and  floors/surfaces.
Brouard et al. teaches protector pads (abstract+).  
Prior to the effective filing date it would have been obvious to combine the teachings to protect floors and walls, wherein placing them on the brackets (vertical and horizontal) is an obvious expedient to protect the walls and floor/ surfaces.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balley (US 20050243651) in view of Kim, as discussed above. 
Re claim 10,  Balley teaches an extended J shape piece comprising a horizontal planar surface, vertical planar surface, and a lip (FIG. 1, wherein the top section 12 on the pool deck bends down across and under the coping before extending down along the pool wall underwater).  
Kim (US 20170289668) teaches the LCD can be a sliding counter in that the text slides to the sides (paragraph [0041]+).  Similar sliding texts vertically scrolling is known in the art as well.
Prior to the effective filing date it would have been obvious to combine the teachings for aesthetics of display or to update/ display additional information.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balley, as discussed above, in view of Dawley (US 4518266).
Re claim 12, rod 60 extending through the sleeves is interpreted as a weight, but Balley is silent to the soft padding.
In analogous art, Dawley teaches padding 16 on the back of the device.
Prior to the effective filing date it would have been obvious to use such padding on the back of the teachings of Balley, as claimed, for such expected results of padding/ reduction in sliding.
One would have been motivated to do this to protect surfaces and/ or prevent movement/ slipping.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 4780085) in view of Kim, as discussed above. 

Malone is silent to a sliding counter.
Kim teaches the LCD can be a sliding counter in that the text slides to the sides (paragraph [0041]+).  Similar sliding texts vertically scrolling is known in the art as well.
Prior to the effective filing date it would have been obvious to combine the teachings for aesthetics of display or to update/ display additional information.
Re claim 2, FIG. 2 shows the weights such as the horizontal arms attached to the underside of the horizontal plane surface. 
Re claim 3, soft padding is taught by the feet 45/46.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone, as discussed above, in view of Cycowicz et al., as discussed above. 
Re claim 11, the teachings of Stone have been discussed above including screws, but is silent to vertical slots.  
Cycowicz et al. generally teaches the use of vertical slots (27a) for screws for supporting (vertical arm members), thus analogous to the vertical section of the claimed angle brackets.
Prior to the effective filing date it would have been obvious to combine the teachings for providing a slot thus giving more tolerances for screwing alignment.



Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive in light of the new art above.  Additionally the examiner suggest changing instance “plane surface” with – planar surface—where appropriate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 4716699 generally teaches screws in vertical slots at 75 and US 3419983 teaches a vertical and horizontal surface as per FIG. 1 as known in the art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/            Primary Examiner, Art Unit 2887